Memorandum Opinion and Order
Musgrave, Judge:
This Court denied the government leave to file its response and its Supplemental Motion for Summary Judgment and In Response to Plaintiffs Cross-Motion for Summary Judgment Out of Time in TIE Communications, Inc., v. United States, Slip Op. 92-210 (CIT November 25, 1992). The government now submits a Motion to Dissolve Preliminary Injunction and its Memorandum for Reconsideration of the Court’s Decision Denying Defendant’s Request for Leave to File its Response to Plaintiffs Cross-Motion for Summary Judgment Out of Time. This motion is likewise denied. The government apparently has not reformed the habits for which it was admonished in the underlying slip opinion. See id. It is hereby
Ordered that the government’s Motion to Dissolve Preliminary Injunction and its Memorandum for Reconsideration of the Court’s Decision Denying Defendant’s Request for Leave to File its Response to Plaintiffs Cross-Motion for Summary Judgment Out of Time is denied; it is further
Ordered that the papers submitted in support of said motion be stricken and excluded from the record.